 

Exhibit 10.9

FARMERS NATIONAL BANC CORP.

EQUITY LONG-TERM INCENTIVE AWARD AGREEMENT

(201__)

 

Farmers National Banc Corp. (the “Company”) hereby grants the undersigned
Participant an Award pursuant to the Farmers National Banc Corp. 2012 Equity
Incentive Plan (the “Equity LTI Plan”) and this Award Agreement (this “Award
Agreement”) effective the      day of                , 201__ (“Grant Date”).

1.Name of Participant:

2.

Performance Period:  The three-year period beginning January 1, 201__ and ending
on December 31, 201__ (the “Performance Period”).

3.

Target Equity Award as Percentage of Base Compensation: [____]% x .7 (the
“Target Equity Award”).

4.

Earning an Award:  At the end of the Performance Period, the Participant shall
be eligible to receive a benefit to be received in shares equal in value at the
Grant Date to between 0% and 250% of the Target Equity Award based on the
achievement of the Performance Objectives set forth below during the Performance
Period. Performance between two stated levels will be interpolated when
determining the percentage of the Target Equity Award earned.  Performance with
respect to each Performance Objective is calculated separately.

(a)

The Target Equity Award can be earned in shares of the Company’s common stock
based on sum of the Company’s return on equity for each fiscal year during the
Performance Period divided by three (“Average ROE”) compared to the Average ROE
of the Peer Group during the Performance Period (the “Average ROE Award
Shares”).  The total number of the Average ROE Award Shares was determined by
(i) dividing the dollar amount of Participant’s Target Award by the average
reported closing price of a share of Company common stock during the 30-day
period ending on the day prior to the Grant Date of this Award (the “Target ROE
Award Shares”), and (ii) multiplying the result by 250% (2.5), rounded to the
nearest whole share, to determine the total Average ROE Award Shares eligible to
be earned upon vesting.  Between 0% and 100% of the Average ROE Award Shares are
subject to vesting on the Normal Vesting Date in accordance with the following
schedule and percentages:

Average ROE Compared to Peer Group

during Performance Period

Percentage of Average

ROE Award Shares Earned

Equal to or less than Peer Group 25th percentile

0%

Equal to Peer Group 50th percentile

20%

Equal to Peer Group 59th percentile

40%

Equal to or higher than Peer Group 85th percentile

100%

 

For these purposes: (i) Average ROE shall be determined by the Committee in its
sole discretion; and (ii) the Committee shall select the institutions
constituting, and make such periodic adjustments as it determines appropriate
to, the “Peer Group” in its sole discretion.

 

5.

Payment of Award:  With respect to the Performance Period, the Committee shall
certify the level of achievement of the Performance Objectives and determine the
amount payable with respect to an Award based on the level of achievement of the
Performance Objectives set forth in Section 4. Payment of the Award shall be
made to the Participant in the form of a number of shares of Company common
stock

 

--------------------------------------------------------------------------------

 

determined by multiplying the applicable performance percentage from the
schedule in Section 4(a) times the Participant’s total number of Average ROE
Award Shares. Any Average ROE Award Shares that do not vest as of the Normal
Vesting Date will be forfeited.

6.

Limitations on Payment of Award:  The Committee may, in its sole discretion,
reduce the amount payable with respect to the Award.  

7.

Forfeiture of Awards:  If the Company is required to prepare an accounting
restatement due to material non-compliance of the Company, as a result of
misconduct by a Participant, with any financial reporting requirement under any
applicable laws, the Participant shall reimburse the Company for all amounts
received under the Equity LTI Plan within 30 days after receipt of notice of the
same from the Company.

8.

Effect of Termination:  If the Participant’s employment terminates for any
reason prior to the end of the Performance Period, the Participant shall forfeit
any right to payment with respect to an Award for such Performance
Period.  Notwithstanding the foregoing:

(a)

Death, Disability or Retirement. If the Participant dies, becomes Disabled or
Retires during the last 12 months of the Performance Period, the amount payable
with respect to the Participant’s Award (if any) shall be multiplied by a
fraction, the numerator of which is the number of whole months elapsed during
the Performance Period prior to the Participant’s death, Disability or
Retirement and the denominator of which is 36.  Payment shall be made at the
same time and in the same form, and subject to the same conditions, as set forth
in Section 5.

 

(b)

Termination for Cause.  If the Participant is Terminated for Cause (regardless
of whether such Termination would also constitute a Retirement) during the
Performance Period, the Participant shall forfeit any right to payment with
respect to the Award.

 

9.

Effect of Change in Control: Notwithstanding the foregoing, if the Participant
is Terminated by the Company, other than for “Cause” within two years following
a Change in Control, the Participant shall be entitled to receive an amount with
respect to the Awards as though the Performance Objectives had been satisfied at
the “target” level of achievement for the Performance Period, determined as
follows:

 

(a)

40% of the Average ROE Award Shares will vest immediately and will be delivered
to the Participant within 60 days following the date of Termination.

 

10.

Miscellaneous:  

 

(a)

Non-Transferability.  An Award may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated, except by will or the laws of descent
and distribution.  

 

(b)

Beneficiary. Unless otherwise specifically designated by the Participant in
writing, a Participant’s beneficiary under the Equity LTI Plan shall be the
Participant’s spouse or, if no spouse survives the Participant, the
Participant’s estate.

 

(c)

No Right to Continued Service or to Awards.  The granting of an Award shall
impose no obligation on the Company or any Affiliate to continue the employment
of a Participant or interfere with or limit the right of the Company or any
Affiliate to Terminate the employment of the Participant at any time, with or
without Cause, which right is expressly reserved.  

 

(d)

Tax Withholding.  The Company or an Affiliate, as applicable, shall have the
power and the right to deduct, withhold or collect any amount required by law or
regulation to be withheld with respect to any taxable event arising with respect
to an Award granted under the Equity LTI Plan.

 

-2-

--------------------------------------------------------------------------------

 

(e)

Requirements of Law.  The grant of Awards shall be subject to all applicable
laws, rules and regulations (including applicable federal and state securities
laws) and to all required approvals of any governmental agencies or national
securities exchange, market or other quotation system.  

 

(f)

Governing Law.  The Equity LTI Plan and all Award Agreements shall be governed
by and construed in accordance with the laws of (other than laws governing
conflicts of laws) the State of Ohio.

 

(a)

Award Subject to Equity LTI Plan. The Award is subject to the terms and
conditions described in this Award Agreement and the Equity LTI Plan, which is
incorporated by reference into and made a part of this Award Agreement.  In the
event of a conflict between the terms of the Equity LTI Plan and the terms of
this Award Agreement, the terms of the Equity LTI Plan will govern.  The
Committee has the sole responsibility of interpreting the Equity LTI Plan and
this Award Agreement, and its determination of the meaning of any provision in
the Equity LTI Plan or this Award Agreement will be binding on the Participant.
Capitalized terms that are not defined in this Award Agreement have the same
meanings as in the Equity LTI Plan.

(g)

Section 409A Payment Delay. If a Participant is determined to be a “specified
employee” (within the meaning of Section 409A of the Code and as determined
under the Company’s policy for determining specified employees), the Participant
shall not be entitled to payment or to distribution of any portion of an Award
that is subject to Section 409A of the Code (and for which no exception applies)
and is payable or distributable on account of the Participant’s “separation from
service” (within the meaning of Section 409A of the Code) until the expiration
of six months from the date of such separation from service (or, if earlier, the
Participant’s death).  Such Award, or portion thereof, shall be paid or
distributed on the first business day of the seventh month following such
separation from service.

 

(h)

Signature in Counterparts.  This Award Agreement may be signed in counterparts,
each of which will be deemed an original, but all of which will constitute one
and the same instrument.

[signature page attached]

 

 

 

PARTICIPANT

______________________________________Date:______________________


Print Name:

 

FARMERS NATIONAL BANC CORP.

 

By: _________________________________Date:______________________


Its:_________________________________

 

 

 

-3-